Appellant was convicted in the County Court of Anderson County for the violation of the liquor law and his punishment was assessed at a fine of $100.00. *Page 520 
The complaint and information appear regular. The record is before this Court without statement of facts or bills of exception. In the absence of the evidence adduced upon the trial, this Court is unable to appraise the matters presented in the motion for new trial.
No error having been found in the record before us, the judgment is affirmed.